UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7948



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND CHERISSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:94-cr-00097-14-BO)


Submitted:   March 28, 2007                   Decided:   May 17, 2007


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Cherisson, Appellant Pro Se. Christine Blaise Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Cherisson appeals the district court’s order

denying Cherisson’s motion for leave to file out-of-time notice of

appeal.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.      Cherisson    v.   United    States,    No.   5:94-cr-00097-14-BO

(E.D.N.C. Oct. 5, 2006).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and    argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -